Citation Nr: 1534053	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  08-33 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1976 to January 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision rendered by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2012, the Board remanded this matter for additional development.  That development completed, the matter has been returned to the Board for appellate consideration.  


FINDING OF FACT

The Veteran's service-connected disabilities meet the percentage requirements for the award of a TDIU, and the evidence of record is in relative equipoise as to whether he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  As this decision is fully favorable to the Veteran, even if the duties to notify and assist the Veteran were not met, no prejudice to him could have resulted. As such, a discussion as to whether VA has met its duties to notify and assist is not necessary at this time.

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2014).

Because the Veteran's claim of entitlement to TDIU is reliant, in part, on his service-connected anxiety disorder, the Veteran's Global Assessment of Functioning (GAF) scores throughout the course of the appeal will be relevant.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2012) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

The Veteran occupational history includes working with a software company, dealing with customers' software problems over the phone.  He last worked in 2007.  The Veteran described not being able to work anymore due to his inability to focus and remember programs.  Regarding current income, the Veteran described living on disability payments from the Social Security Administration and VA benefits.  His educational history includes an Associate Degree in Science.  

Here, the Veteran meets the schedular criteria for TDIU.  He is service-connected for an anxiety disorder, rated as 70 percent disabling, which alone meets the schedular criteria for a TDIU.  

Thus, the only remaining issue is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.  

At the outset, the Board notes that there is medical evidence that is unfavorable to the Veteran's claim.  Pursuant to the Board's January 2012 remand, the Veteran was afforded an examination in October 2012 in order to determine whether the Veteran's service-connected disabilities render him unemployable.  The Veteran's anxiety disorder caused depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  

Regarding his mental status, the Veteran was clean, neatly groomed, casually dressed, and was properly oriented.  His mood was anxious but cooperative, his affect was constricted, and his speech rate and tone showed as somewhat pressured.  Opining that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity, the examiner assigned a GAF score of 66.    

After discussing the Veteran's mental health, the examiner opined that it was "unlikely" that the Veteran's anxiety symptoms would render him incapable of obtaining and maintaining gainful employment.  

This recent report is corroborated by a VA examination conducted in November 2007.  The examination revealed a clean general appearance, unremarkable speech, cooperative attitude, constricted affect, anxious mood, intact attention, normal orientation, unremarkable thought process, unremarkable thought content, no delusions, and below average intelligence.  The Veteran understood the outcome of behavior and partially understood that he had a problem.  He was without hallucinations, suicidal/homicidal thoughts, inappropriate behavior and obsessive ritualistic behavior.  Sleep impairment and panic attacks were noted.  He had good impulse control and no episodes of violence.  The Veteran was also shown to be able to maintain minimum personal hygiene.  Memory was shown to be normal for remote, recent and immediate memory.  Anxiety disorder not otherwise specified was diagnosed.  A GAF score of 64 was assigned.  

The VA examiner found the Veteran did not have total occupational and social impairment due to mental disorder signs and symptoms, and that his mental disorder signs and symptoms did not result in deficiencies in the areas of judgment, thinking, family relations, work, mood or school.  However, the examiner found that there is reduced reliability and productivity due to mental disorder symptoms.  The examiner stated the Veteran's anxiety is worse in stressful situations and then he has problems with concentration which affects reliability and productivity.  

In contrast to the unfavorable evidence, there is also medical evidence of record that is probative of the fact that the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  

First, the Board notes that a VA psychiatrist from June 2009 opined that the Veteran's GAF score was 46.  In support of this contention, the examiner noted that the Veteran had panic attacks and agoraphobia, isolating himself at his home.  With reference to the Veteran's separation from his previous place of employment, the psychiatrist noted that the Veteran was having panic attacks and could not concentrate on the job.  The Veteran admitted to suicidal thoughts, though he denied suicidal or homicidal ideation at that time.  The psychiatrist commented that the Veteran was extremely limited in all facets of his life and that his mental disorder was of such severity that he was unable to stay focused on a task.  Concluding, the attending psychiatrist opined that the Veteran was totally and permanently disabled and unemployable.  

Next, VA obtained records from the Social Security Administration (SSA) pursuant to the Board's January 2012 remand.  These records show that the Veteran was awarded disability benefits from the SSA due to his mental disorders in January 2011.  In a December 2010 mental status consultation, the Veteran had a depressed mood, constricted affect, frequent anxiety with agoraphobia.  Thought process was logical, sequential, and goal oriented.  The Veteran's concentration was fair, but the attending physician noted that the Veteran was very anxious.  The attending physician opined that the Veteran had severe anxiety with agoraphobia which prevented the Veteran from going out of his house alone.  Accordingly, the physician opined that the Veteran was unable to sustain work activity for 8 hours per day for five days per week.  Another mental health consultation from that month noted that the Veteran was at risk of decompensation in a work-like setting as a result of his mental health condition.  

In the January 2011 award, SSA concluded that the Veteran has difficulty functioning outside of his home and that he was very withdrawn.  The award concluded with the finding that the Veteran was unable to sustain any type of work for 8 hours per day for 5 days in a week.  

Although the criteria used by the SSA are not the same as VA criteria for an award of TDIU, and the SSA determination is not binding on VA, such determinations are probative evidence supporting entitlement to a TDIU.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Martin v. Brown, 4 Vet. App, 136 140 (1993).  Moreover, there is no adequate reason to reject the SSA determination that is favorable to the Veteran's TDIU claim.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998). 

The record demonstrates that the Veteran is impaired by his mental disability and his service-connected orthopedic disability, and the Board finds that looking at the overall impact all of his service-connected disabilities, it is unlikely that he is capable of maintaining anything other than marginal employment given his significant service-connected impairment.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  In light of the above, Board resolves all benefit of the doubt in the Veteran's favor and finds that the evidence of record supports the grant of TDIU.


ORDER

Entitlement to TDIU is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


